Exhibit This agreement is made on this 1stday of November 2009 between Vision Tech International Holdings Limited ("Vision Tech") and NCN Group Management Limited("NCN"). Whereas Vision Tech is a tenant of an office located at Suite 3908-11. Shell Tower, Times Square, Causeway Bay, Hong Kong and desire to enter into an arrangement with NCN such that NCN would share the office and facilities therein (the "Office") on the following terms: Duration: 1 November 2009 to 30 April 2010 Charge for Share of Office: HK$69,000 per month Payment: Payable in advance on the 1st day of each month This agreement is renewable subject to written consent by both parties. For and on behalf of Vision Tech International Holdings Limited /s/ Law Fei Shing Name: Law Fei Shing Title: Director For and on behalf of NCN Group Management Limited /s/ Godfrey Hui Chin Tong Name: Godfrey Hui Chin Tong Title: Deputy Chief Executive Officer and Director
